
	
		II
		112th CONGRESS
		1st Session
		S. 959
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mrs. Hagan (for herself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve outcomes for students in persistently
		  low-performing schools, to create a culture of recognizing, rewarding, and
		  replicating educational excellence, to authorize school turnaround grants, and
		  for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the School Turnaround and Rewards Act
			 of 2011 or the STAR Act of 2011.
		2.PurposesThe purposes of this Act are to—
			(1)significantly
			 improve outcomes for students in persistently low-performing schools by—
				(A)building the
			 capacity of State educational agencies and local educational agencies to
			 improve student academic achievement in low-performing and persistently
			 low-performing schools;
				(B)supporting States
			 and local educational agencies in implementing school intervention models;
			 and
				(C)targeting State
			 and local supports and strategies on the persistently lowest-performing schools
			 in each State; and
				(2)create a culture
			 of recognizing, rewarding, and replicating educational excellence in every
			 State by—
				(A)providing
			 financial and other incentives and rewards to schools that are identified as
			 Reward Schools; and
				(B)supporting State
			 educational agency efforts to identify, collect, and disseminate effective
			 practices for increasing student academic achievement used by Reward
			 Schools.
				IAdditional
			 accountability provisions
			101.Additional
			 accountability provisions
				(a)In
			 generalThe Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by
			 inserting after section 1116 the following:
					
						1116A.Reward
				schools
							(a)In
				generalNotwithstanding section 1116 or any other provision of
				this part, each State educational agency that receives funds under this part
				shall identify Reward Schools in the State and take the actions described with
				respect to those schools, in accordance with this section.
							(b)Identification
				of reward schools
								(1)In
				generalEach State educational agency that receives funds under
				this part shall annually identify as Reward Schools public elementary schools
				or secondary schools served by the State that are making significant progress,
				as determined by the State educational agency, in closing the achievement gap
				and increasing student academic achievement, student growth, and, at the high
				school level, graduation rates, for students in the aggregate and for 1 or more
				subgroups of students identified under section 1111(b)(2)(C)(v)(II).
								(2)Reward
				schoolsEach school that is identified as a Reward School under
				paragraph (1)—
									(A)is eligible for
				recognition and rewards under subsection (c); and
									(B)may use funds
				provided under this Act, except for those funds related to serving special
				populations under parts C and D of title I, title III, and title VII, in a
				comprehensive and coordinated manner, to design innovative programs consistent
				with the requirements of title IX.
									(c)Reward
				schools
								(1)Allotments;
				Allocation to States
									(A)In
				general
										(i)AllotmentIn
				accordance with clause (ii), the Secretary shall allot among each of the 50
				States, the District of Columbia, the Commonwealth of Puerto Rico, and the
				Secretary of the Interior for programs under this subsection in schools
				operated or funded by the Bureau of Indian Education, the total amount made
				available to carry out this subsection under paragraph (6) for any fiscal year,
				to carry out activities under this subsection.
										(ii)Determination
				of allotmentsThe Secretary shall use the amount made available
				under clause (i) for a fiscal year to award a grant to each entity described in
				clause (i) in an amount that bears the same relation to such amount made
				available under clause (i) as the amount the entity received under this part
				for the preceding fiscal year bears to the amount received by all the entities
				described in clause (i) under this part for the preceding fiscal year.
										(B)ReallotmentIf
				an entity described in subparagraph (A)(i) does not receive funds under this
				subsection, the Secretary shall reallot those funds to other entities described
				in subparagraph (A)(i) in the same proportion in which funds are allotted under
				subparagraph (A).
									(2)State
				applicationEach State
				educational agency desiring to receive a grant under this subsection shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require. At a minimum, each
				application shall include—
									(A)a description of
				how the State educational agency will distribute funds under this program, by
				formula or through a competitive process, to local educational agencies serving
				Reward Schools identified under subsection (b);
									(B)a description of
				how the State educational agency will take into account poverty rates within
				local educational agencies and schools proposed to be served when distributing
				funds under this program;
									(C)an assurance that
				the State educational agency will provide rewards and incentives under this
				subsection that are large enough to motivate changes in behavior by schools
				throughout the State;
									(D)a description of
				how the State educational agency will identify, collect, and disseminate
				information on effective practices for increasing student achievement that are
				used by the Reward Schools and how the State will create communities of
				practice among Reward Schools, in order to share best practices and replicate
				successful strategies to assist lower-performing schools and districts;
				and
									(E)a description of
				how the State will create mentoring partnerships between Reward Schools and
				other schools and local educational agencies in the State.
									(3)State use of
				funds
									(A)State
				reservationA State educational agency that receives a grant
				under paragraph (1) shall use not less than 90 percent of the grant funds to
				make subgrants to local educational agencies serving Reward Schools to carry
				out the activities described in paragraph (4).
									(B)State
				activitiesA State educational agency that receives a grant under
				paragraph (1) shall use any portion of its grant funds that it does not use
				under subparagraph (A) to carry out activities, which may include the
				following:
										(i)Identifying,
				collecting, and disseminating information on effective practices that are used
				by Reward Schools to increase student achievement.
										(ii)Supporting
				mentoring partnerships between Reward Schools and other schools and local
				educational agencies.
										(iii)Creating
				communities of practice among Reward Schools.
										(iv)Administration
				of this subsection.
										(4)Subgrants to
				local educational agencies
									(A)In
				generalFrom funds available
				under paragraph (3), a State educational agency shall make 1-year subgrants to
				local educational agencies serving Reward Schools.
									(B)ActivitiesA local educational agency that receives a
				subgrant under this subsection shall use the funds—
										(i)to provide
				financial rewards for principals, teachers, and other staff in Reward Schools;
				and
										(ii)to provide
				financial rewards to Reward Schools, which may be used at the school’s
				discretion, including for financial rewards or to improve or enrich the
				school’s or local educational agency’s program.
										(5)Other rewards
				for reward schoolsA local educational agency may provide Reward
				Schools with increased flexibility in making budgeting and staffing decisions,
				by—
									(A)providing Reward
				Schools with priority in receiving Federal or State funds;
									(B)reducing
				reporting requirements of Reward Schools; or
									(C)taking other
				actions to provide Reward Schools with greater autonomy.
									(6)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subsection $300,000,000 for
				fiscal year 2012 and such sums as may be necessary for each of the 5 succeeding
				fiscal
				years.
								.
				(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 1116 the following:
					
						
							Sec. 1116A. Reward
				schools.
						
						.
				IISchool
			 turnaround grants
			201.DefinitionsThe terms used in this title have the
			 meanings given the terms in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			202.Identification
			 of persistently low-performing schools
				(a)In
			 generalEach State educational agency that receives funds under
			 part A of title I of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311 et seq.) shall annually identify as a Persistently Low-Performing
			 School a public elementary school or secondary school that, based on the
			 percentage of students scoring at or above the proficient level in each of the
			 subjects included in a State’s accountability system under such part, is not
			 making progress and—
					(1)if the school is
			 an elementary school, is in the bottom 5 percent of the State’s public
			 elementary schools;
					(2)if the school is
			 a secondary school that does not award a high school diploma, is in the bottom
			 5 percent of the State’s public secondary schools that do not award a high
			 school diploma; or
					(3)if the school is
			 a secondary school that does award a high school diploma, is in the bottom 5
			 percent of the State’s public secondary schools that award a high school
			 diploma or has a graduation rate below 60 percent, or both.
					(b)Ranking
					(1)Schools that do
			 not award high school diplomasTo determine if a school that does
			 not award a high school diploma is a Persistently Low-Performing School, the
			 State educational agency shall, not less frequently than once every 3 years,
			 rank all such public elementary schools and secondary schools served by the
			 State on the basis of the combined or averaged percentages across subjects of
			 students who are proficient or above on the reading or language arts and
			 mathematics assessments required under section 1111(b)(3) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)).
					(2)Schools that
			 award high school diplomasTo determine if a school that awards a
			 high school diploma is a Persistently Low-Performing school, the State
			 educational agency shall, not less frequently than once every 3 years, rank all
			 such schools on the basis of—
						(A)the combined or
			 averaged percentages across subjects of students who are proficient or above on
			 the reading or language arts and mathematics assessments required by section
			 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3)); and
						(B)the graduation
			 rate, with such rate given weight equal to the weight of the factor described
			 in subparagraph (A).
						(c)Schools making
			 progressThe State educational agency shall not identify as a
			 Persistently Low-Performing school a school that is making significant progress
			 as defined by the State, subject to any limitations specified in regulation by
			 the Secretary.
				(d)No
			 identification of certain schoolsThe State may choose not to
			 identify those schools in which the total number of students assessed is below
			 the minimum group size used by the State to ensure the validity and reliability
			 of State assessments or to protect the privacy of individual students.
				(e)School
			 intervention modelsEach local educational agency that serves a
			 school identified as a Persistently Low-Performing School under this section
			 and receives a grant under this title shall select and implement 1 of the 4
			 school intervention models described in section 207 in such school, and provide
			 for family and community engagement in the choice and implementation of the
			 model selected in each case.
				203.Reservation
			 and allotments
				(a)Reservation for
			 activities of national significanceFrom the total amount
			 appropriated under section 208 for a fiscal year, the Secretary may reserve not
			 more than 10 percent to carry out activities of national significance, such
			 as—
					(1)building State
			 and local educational agency turnaround capacity, including through technical
			 assistance and support, identification and dissemination of best practices, and
			 facilitating the creation and operation of communities of practice;
					(2)supporting the
			 use of school quality review teams by making grants to State educational
			 agencies, consortia of such agencies, or partnerships of State educational
			 agencies or State consortia and public or private nonprofit organizations to
			 develop and implement school quality review teams that review and provide
			 support and technical assistance to local educational agencies and schools for
			 activities such as expanded learning time;
					(3)identifying and
			 disseminating effective rural turnaround practices, making available targeted
			 technical assistance, and expanding the availability and capacity of turnaround
			 partners that operate in rural areas;
					(4)identifying
			 schools and school improvement partners that are effectively implementing
			 school intervention models and other effective strategies to improve schools,
			 and making information on those schools available to State educational
			 agencies, local educational agencies, and schools in a manner that facilitates
			 replication of effective practices; and
					(5)other activities
			 designed to support State and local efforts to turn around persistently
			 low-performing schools.
					(b)Allotment to
			 States
					(1)In
			 general
						(A)AllotmentIn
			 accordance with subparagraph (B), the Secretary shall allot among each of the
			 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 outlying areas, and the Secretary of the Interior for programs under this title
			 in schools operated or funded by the Bureau of Indian Education, the total
			 amount made available to carry out this title under section 208 for any fiscal
			 year and not reserved under subsection (a), to carry out activities under this
			 title.
						(B)Determination
			 of allotmentsThe Secretary shall use the amount made available
			 under subparagraph (A) for a fiscal year to award a grant to each entity
			 described in subparagraph (A) in an amount that bears the same relation to such
			 amount made available under subparagraph (A) as the amount the entity received
			 under part A of title I of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311 et seq.) for the preceding fiscal year bears to the amount
			 received by all the entities described in subparagraph (A) under such part for
			 the preceding fiscal year.
						(2)ReallotmentIf
			 an entity described in paragraph (1)(A) does not receive funds under this
			 title, the Secretary shall reallot those funds to other entities described in
			 paragraph (1)(A) in the same proportion in which funds are allotted under
			 paragraph (1).
					204.ApplicationEach State educational agency that desires
			 to receive a grant under this title shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may reasonably require. At a minimum, each application shall
			 include—
				(1)a copy of the
			 application form and instructions that the State will use in making competitive
			 subgrants under this title;
				(2)the criteria the
			 State educational agency will use to determine whether each eligible applicant
			 applying for a subgrant under section 206—
					(A)has analyzed the
			 needs of each school the eligible applicant seeks to serve and has selected an
			 appropriate intervention model;
					(B)has the capacity
			 to implement fully and effectively the selected school intervention model;
			 and
					(C)has submitted a
			 budget that includes sufficient funds to implement fully and effectively the
			 selected school intervention model;
					(3)a description of
			 how the State educational agency will set priorities for subgrants if the State
			 educational agency does not have sufficient funds to support all persistently
			 low-performing schools that eligible applicants have applied to serve;
				(4)the criteria the
			 State educational agency will use to determine the quality of applications the
			 State educational agency receives;
				(5)a description of
			 how the State educational agency will—
					(A)monitor each
			 subgrantee to ensure that the subgrantee is fully and effectively implementing
			 the selected school intervention model and is improving student achievement and
			 making progress on leading indicators; and
					(B)communicate to
			 each subgrantee in a timely fashion about what expectations the State has for
			 the subgrantee to make progress;
					(6)a description of
			 how the State educational agency, subject to section 205(b)(1), will use the
			 funds it reserves at the State level to provide technical assistance and other
			 support to subgrantees; and
				(7)a description of
			 how the State will—
					(A)help develop
			 pipelines of teachers and leaders trained for turnaround schools;
					(B)collect and
			 report data that inform the work of subgrantees;
					(C)encourage the
			 clustering of turnaround schools under a turnaround office or other lead
			 turnaround partner;
					(D)support effective
			 extended learning time strategies; and
					(E)build capacity in
			 the State educational agency for assisting turnaround schools.
					205.State use of
			 funds
				(a)State
			 reservation
					(1)In
			 generalExcept as provided in paragraph (2), a State educational
			 agency that receives a grant under section 203(b) shall use not less than 90
			 percent of the grant funds to make competitive subgrants to eligible applicants
			 under section 206 to carry out the purposes of this title.
					(2)Exception for
			 school taken over by the stateNotwithstanding paragraph (1), a
			 State may, subject to regulations of the Secretary, reserve from the amount to
			 be used to make subgrants under paragraph (1) such funds as are necessary to
			 implement a school intervention model, either directly or through a turnaround
			 partner designated by the State, in a school that has been taken over by the
			 State.
					(b)State
			 activitiesA State educational agency that receives a grant under
			 section 203(b) shall use any portion of the grant funds that the State
			 educational agency does not use to make subgrants under subsection (a) to carry
			 out activities designed to build State capacity to support school improvement.
			 These activities may include—
					(1)providing
			 technical assistance and other support, either directly, or through the
			 creation of a school turnaround office, or through turnaround partners, to
			 eligible applicants, which may include the use of school quality review teams
			 or regular site visits to monitor the implementation of selected models;
					(2)evaluating State
			 and local implementation of school intervention models and other improvement
			 activities, and using the results to improve State strategies for supporting
			 and providing flexibility for targeted schools;
					(3)providing
			 subgrants to turnaround partners and expanded learning time partners to enable
			 the partners to increase their capacity to help turn around schools;
					(4)developing
			 pipelines of teachers and leaders trained for turnaround schools;
					(5)collecting and
			 reporting data that inform the work of subgrantees;
					(6)clustering
			 turnaround schools; and
					(7)building capacity
			 in the State educational agency for assisting turnaround schools.
					206.Subgrants to
			 eligible applicants
				(a)Authority
					(1)In
			 generalFrom the funds available under section 205(a), a State
			 educational agency shall make subgrants, on a competitive basis, to eligible
			 applicants.
					(2)Eligible
			 applicantIn this title, the term eligible applicant
			 means—
						(A)a local
			 educational agency that receives funds under part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) and
			 serves at least 1 persistently low-performing school; or
						(B)a local
			 educational agency described in subparagraph (A) in partnership with a
			 turnaround partner or an expanded learning time partner, or both, with
			 experience supporting successful school turnaround efforts.
						(b)DurationA
			 State educational agency—
					(1)shall award
			 subgrants under this section for a period of not more than 3 years; and
					(2)may extend such a
			 subgrant for an additional 2-year period if the State educational agency
			 determines that schools served by the subgrantee are making significant
			 progress, as described in subsection (h).
					(c)CriteriaSubgrants
			 awarded under this section shall be of sufficient size to enable subgrantees to
			 implement the selected intervention model fully and effectively.
				(d)ApplicationIn
			 order to receive a subgrant under this section, an eligible applicant shall
			 submit an application to the State educational agency at such time, in such
			 form, and including such information as the State educational agency may
			 reasonably require. Each application shall include, at a minimum—
					(1)a description of
			 the process the applicant has used for selecting an appropriate school
			 intervention model for each school to be served (which process shall include
			 family and community input as to which of the school intervention models is
			 most likely to improve student achievement), including how the applicant has
			 analyzed the needs of each such school;
					(2)the school
			 intervention model to be used in each school to be served and the timeline for
			 implementing the selected school intervention model in each school to be
			 served;
					(3)a detailed budget
			 covering the grant period, including planned expenditures at the school level
			 and by the eligible applicant for activities supporting full and effective
			 implementation of the selected intervention model;
					(4)a description of
			 how the eligible applicant will—
						(A)design and
			 implement interventions consistent with the requirements of the selected school
			 intervention model, including how the applicant will use appropriate leading
			 indicators and student achievement measures to monitor the effectiveness of
			 implementation;
						(B)use a rigorous
			 review process to recruit, screen, and select turnaround partners with which
			 the local educational agency will partner;
						(C)align other
			 Federal, State, and local resources with the interventions;
						(D)modify practices
			 and policies, if necessary, to provide operational flexibility that enables
			 full and effective implementation of the selected school intervention
			 model;
						(E)collect and use
			 data on an ongoing basis to adjust implementation of the school intervention
			 model during implementation (while maintaining consistency with the
			 requirements of section 207) in order to achieve the desired outcomes;
						(F)ensure that the
			 implementation of the school intervention model addresses the needs of all
			 subgroups described in section 1111(b)(2)(C)(v)(II) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)) in each school
			 to be served; and
						(G)sustain
			 successful reforms and practices after the funding period ends;
						(5)a description of
			 the technical assistance and other support that the eligible applicant will
			 provide to ensure effective implementation of intervention models in eligible
			 schools, which may include—
						(A)assistance in
			 data analysis;
						(B)recruiting
			 staff;
						(C)teacher
			 evaluation;
						(D)professional
			 development;
						(E)coordination of
			 services to address students’ social, emotional, and health needs;
						(F)facilitating the
			 creation and operation of professional learning communities and communities of
			 practice; and
						(G)progress
			 monitoring;
						(6)an assurance that
			 each school the applicant proposes to serve will receive all of the State and
			 local funds it would have received in the absence of these funds; and
					(7)a description of
			 how the eligible applicant will strengthen its capacity improvement for the
			 implementation of intervention models, including through partnerships with
			 entities that have demonstrated the ability to effectively support school
			 improvement efforts.
					(e)PriorityIn
			 making subgrants under this section, a State educational agency shall give
			 priority to an eligible applicant if the applicant—
					(1)demonstrates that
			 it has a sufficient pool of effective educators within or outside the local
			 educational agency to staff low-performing schools or a comprehensive plan to
			 recruit retain, reward, and improve staff using comprehensive evaluation
			 systems;
					(2)demonstrates the
			 support of school management, teachers, parents, community partners, and public
			 stakeholders to implement strategies described in section 207;
					(3)demonstrates a
			 commitment to an expanded school day, expanded school week, or expanded school
			 year schedule that increases the total number of school hours for the school
			 year at a school by not fewer than 300 hours (which shall include hours in
			 which a student is engaged in academic activities, experiential learning,
			 work-based learning, and enrichment) and that includes a strong partnership
			 with a quality expanded learning time partner;
					(4)demonstrates that
			 the school leaders serving the school that will be supported through the
			 subgrant, have sufficient flexibility in making budgeting, staffing, and
			 program decisions; and
					(5)demonstrates the
			 ability to collect, report, and use data to inform decisionmaking and to target
			 resources at the school level.
					(f)Local
			 activitiesAn eligible applicant that receives a subgrant under
			 this section—
					(1)shall use the
			 subgrant funds to implement 1 or more of the school intervention models
			 described in section 207 in persistently low-performing schools; and
					(2)may use such
			 funds to carry out local educational agency-level activities that directly
			 support the implementation of the school intervention model selected for
			 implementation, such as—
						(A)carrying out
			 pre-implementation activities at the school or local educational agency level
			 during the school year prior to the school year in which the local educational
			 agency will fully implement the school intervention model;
						(B)recruiting
			 effective teachers and principals for the schools at which the local
			 educational agency will fully implement the school intervention model;
						(C)implementing a
			 rigorous process to evaluate the quality of charter management organizations or
			 education management organizations applying to operate restart schools as
			 described in section 206;
						(D)developing
			 rigorous, transparent, and equitable teacher and principal evaluation systems;
			 or
						(E)in the case of a
			 school closing, establishing and supporting a local transition team, composed
			 of parents from both the closing school community and any receiving school
			 community, to ensure a smooth transition and mutual academic benefit for all
			 students as a result of the school closing.
						(g)ReportingEach
			 eligible applicant that receives a subgrant under this section shall—
					(1)comply with the
			 reporting and accountability requirements of part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for
			 each of the schools the eligible applicant serves with subgrant funds;
			 and
					(2)monitor and
			 report data that include, with respect to students served by the applicant with
			 grant funds received under this section—
						(A)core academic
			 indicators, such as—
							(i)percentage of
			 students at or above each proficiency level on State assessments in reading or
			 language arts and mathematics;
							(ii)progress toward
			 core academic benchmarks, as determined under the State’s accountability
			 system;
							(iii)average scale
			 scores on State assessments in reading or language arts and in
			 mathematics;
							(iv)percentage of
			 English language learner students who attain English language proficiency on
			 the State’s summative language assessments;
							(v)graduation rates;
			 and
							(vi)college
			 enrollment rates, including data for all students and for all subgroups of
			 students identified under section 1111(b)(2)(C)(v)(II) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)); and
							(B)leading
			 indicators such as—
							(i)student
			 attendance rates;
							(ii)number and
			 percentage of students completing advanced coursework;
							(iii)student
			 participation rates on State assessments in reading or language arts and
			 mathematics;
							(iv)dropout
			 rates;
							(v)discipline
			 incident rates;
							(vi)teacher
			 attendance rates;
							(vii)distribution of
			 teachers by performance level on the applicant's teacher evaluation system;
			 and
							(viii)reduction in
			 the percentage of students in the bottom level of achievement on State
			 assessments in reading or language arts and mathematics, including data for all
			 students and all subgroups of students identified under such section
			 1111(b)(2)(C)(v)(II).
							(h)Accountability
					(1)In
			 generalEach eligible applicant that receives a subgrant under
			 this section shall demonstrate sufficient progress, as defined by the State, on
			 the core academic indicators and leading indicators described in subsection
			 (g).
					(2)Additional
			 two-year grant period for sufficient progressAn eligible
			 applicant that makes sufficient progress, as described under paragraph (1) and
			 determined by the State educational agency, shall be eligible for an extension
			 of the applicant's subgrant for an additional 2-year period.
					(3)Insufficient
			 progressAn eligible applicant that does not make sufficient
			 progress, as described under paragraph (1) and determined by the State
			 educational agency, shall be required to—
						(A)modify its
			 existing school intervention model;
						(B)restart the
			 school using the restart model described in section 207(a)(2); or
						(C)close the school
			 using the school closure model described in section 207(a)(3).
						207.School
			 intervention models
				(a)In
			 generalEach eligible applicant that receives a subgrant under
			 section 206 may choose to implement any 1 of the following 4 school
			 intervention models:
					(1)Transformation
			 modelA transformation model is one in which the local
			 educational agency—
						(A)if the principal
			 has led the school for 2 or more years, replaces the principal with a new
			 principal who has demonstrated effectiveness in turning around a low-performing
			 school;
						(B)uses rigorous,
			 transparent, and equitable evaluation systems to—
							(i)identify and
			 reward school leaders, teachers, and other staff who, in implementing the
			 model, increase student achievement and, if applicable, high school graduation
			 rates; and
							(ii)identify and
			 remove school leaders, teachers, and other staff who, after ample opportunities
			 have been provided for such individuals to improve their professional
			 practice—
								(I)do not increase
			 student achievement;
								(II)if applicable,
			 do not increase high school graduation rates; and
								(III)have not
			 demonstrated effectiveness according to the local educational agency's
			 evaluation system;
								(C)provides staff
			 with ongoing, high-quality, job-embedded professional development that is
			 aligned with the school’s instructional program and evaluation system and
			 facilitates effective teaching and learning, and supports the implementation of
			 school-reform strategies;
						(D)implements
			 strategies, such as financial incentives, increased opportunities for promotion
			 and career growth, and more flexible work conditions that are designed to
			 recruit, place, and retain staff with the skills necessary to meet the needs of
			 the students in the school;
						(E)uses data to
			 identify and implement a research-based instructional program that—
							(i)is
			 aligned with State challenging academic content standards and challenging
			 student academic achievement standards; and
							(ii)has proven to
			 raise student academic achievement by not less than 10 percent in 1
			 year;
							(F)establishes
			 schedules and strategies that provide increased learning time, which may
			 include offering full-day kindergarten or a high-quality preschool program or
			 using a longer school day, week, or year that increases the total number of
			 school hours for the school year at a school by not fewer than 300 hours to
			 significantly increase the total number of school hours to include additional
			 time for—
							(i)instruction in
			 core academic subjects, instructions in such core academic subjects as,
			 English, reading or language arts, mathematics, science, foreign languages,
			 civics and government, economics, arts, history, and geography; and
							(ii)instruction in
			 other subjects and enrichment activities that contribute to a well-rounded
			 education, such as physical education, service learning, and experiential and
			 work-based learning opportunities that are provided by partnering, as
			 appropriate, with other organizations;
							(G)promotes the
			 continuous use of student data to provide instruction that meets the academic
			 needs of individual students, which may include, in elementary school,
			 individual students’ levels of school readiness;
						(H)establishes
			 schedules and strategies that provide increased learning time, which may
			 include expanding the school program to offer full-day kindergarten or a
			 high-quality preschool program;
						(I)provides ongoing
			 mechanisms for family and community engagement;
						(J)gives the school
			 sufficient operational flexibility in programming, staffing, budgeting, and
			 scheduling to fully implement a comprehensive strategy designed to
			 substantially improve student achievement and, if applicable, increase the
			 graduation rate;
						(K)ensures that the
			 school receives ongoing, intensive technical assistance and related support
			 from the local educational agency, the State educational agency, or a
			 designated external lead partner organization; and
						(L)provides
			 appropriate social-emotional and community-oriented services and supports for
			 students and, at the discretion of the local educational agency, uses not more
			 than 10 percent of the funds available for such school under this part to
			 provide services to meet those needs.
						(2)Restart
			 modelA restart model is one in which the local educational
			 agency—
						(A)converts a school
			 or closes and reopens the school—
							(i)under a charter
			 school operator, a charter management organization, or an education management
			 organization; or
							(ii)as
			 an autonomous or redesigned school;
							(B)implements a
			 rigorous review process to select such a charter school operator, charter
			 management organization, or education management organization, as applicable,
			 which includes an assurance from such operator or organization that it will
			 make significant changes in the leadership and staffing of the school;
			 and
						(C)enrolls in the
			 school, within the grades it serves, any former student who wishes to attend
			 the school.
						(3)School
			 closureA school closure model is one in which the local
			 educational agency—
						(A)closes a school
			 and enrolls the students who attended such school in other public schools
			 served by the local educational agency that are higher performing, provided the
			 other schools are within reasonable proximity to the closed school; and
						(B)provides
			 information, in a timely fashion, in the appropriate language, and prior to
			 closing the school, to children who attended such closed school and their
			 parents, about high-quality educational options and transition and support
			 services.
						(4)Turnaround
			 modelA turnaround model is one in which the local educational
			 agency—
						(A)if the principal
			 has led the school for 2 or more years, replaces the principal with a new
			 principal who has demonstrated effectiveness in turning around a low-performing
			 school;
						(B)gives the new
			 principal sufficient operational flexibility (including over staffing, the
			 school day and school calendar, and budgeting) to fully implement a
			 comprehensive approach to improve student outcomes;
						(C)using
			 comprehensive evaluation systems, including the use of student achievement data
			 to measure the effectiveness of staff who can work within the turnaround
			 environment to meet the needs of students—
							(i)screens all
			 existing staff and retains not more than 50 percent of such staff; and
							(ii)requires the
			 principal to justify personnel decisions, such as hiring, dismissal, and
			 providing rewards, based on results of such evaluations;
							(D)provides staff
			 with ongoing, high-quality, job-embedded professional development that is
			 aligned with the school’s instructional program, facilitates effective teaching
			 and learning, and supports the implementation of school-reform
			 strategies;
						(E)adopts a new
			 governance structure for the school, which may include requiring the school to
			 report to a new turnaround office in the local educational agency or State
			 educational agency, hire a turnaround leader who reports directly to the
			 Superintendent or Chief Academic Officer, or enter into a multi-year agreement
			 with the local educational agency or State educational agency to obtain added
			 flexibility in exchange for greater accountability;
						(F)uses data to
			 identify and implement a research-based instructional program and promotes the
			 continuous use of data to evaluate school improvement strategies and to inform
			 the differentiated instruction in order to meet the academic needs of
			 individual students;
						(G)encourages the
			 use of extended learning time partnerships;
						(H)establishes
			 schedules and strategies that provide increased learning time, which may
			 include offering full-day kindergarten or a high-quality preschool program or
			 using a longer school day, week, or year that increases the total number of
			 school hours for the school year at a school by not fewer than 300 hours to
			 significantly increase the total number of school hours to include additional
			 time for—
							(i)instruction in
			 such core academic subjects as English, reading or language arts, mathematics,
			 science, foreign languages, civics and government, economics, arts, history,
			 and geography;
							(ii)instruction in
			 other subjects and enrichment activities that contribute to a well-rounded
			 education, such as physical education, service learning, and experiential and
			 work-based learning opportunities that are provided by partnering, as
			 appropriate, with other organizations; and
							(iii)teachers to
			 collaborate, plan, and engage in professional development within and across
			 grades and subjects;
							(I)provides ongoing
			 mechanisms for family and community engagement;
						(J)provides
			 appropriate social-emotional and community-oriented services and supports for
			 students; and
						(K)may include any
			 of the strategies described in paragraph (1).
						(b)Using funds for
			 comprehensive services To address issuesIn implementing any of
			 the school intervention models described in subsection (a), the local
			 educational agency—
					(1)shall identify
			 and address issues that may contribute to low academic achievement in those
			 schools; and
					(2)may use funds
			 under this title to provide comprehensive services to address those issues and
			 meet the full range of student needs.
					208.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title $600,000,000 for fiscal
			 year 2012 and such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
			
